ASSIGNMENT OF GROUND LEASE

1.

Parties. ThisAssignmentismadeasofMay21,2013, between CLINT LOHMAN, an individual
having principal office at 2275 West Koch St., Bozeman, Montana 59718
("Assignor"), and GENESIS FINANCIAL, INC., a Washington corporation having
principal office at 3773 W. Fifth Ave. Suite 301, Post Falls, Idaho 83854,
("Assignee").

2.

Lease. Assignor is the Lessee under a ground lease dated September 15, 2012
between Assignor and Ryan and Shila Schleppenbach, as Lessor ("Lessor"). A true
and complete copy of such Lease is attached as Exhibit A ("Lease").




3. Assignment and Assumption.

a. Assignment by Assignor. Assignor assigns to Assignee all of Assignor's rights
and interest in the Lease and the Premises leased in such Agreement, including
any and all improvements, fixtures, and deposits associated with the leased
Premises. This Assignment is effective as of May 21, 2013 ("Effective Date").




b. Assumption by Assignee. Assignee assumes, as of the Effective Date, all of
the terms and obligations of the Lease that are imposed on Assignor. Assignee
will indemnify and hold Assignor harmless against any claim or damage (including
reasonable attorney fees) arising out of Assignee's default in performing the
terms of the Lease for the period on, or after the Effective Date.

4. Assignor's Representations.

a. Full Force. Assignor represents and warrants that the Lease is in full force
and effect, and that, to Assignor's best knowledge, no default is outstanding on
either Assignor's or Lessor's part under the Lease.

b. No Encumbrances. Assignor represents and warrants that neither Assignor's
interest in the Lease nor the Premises described in the Lease have been
encumbered by Assignor. In addition, Assignor has the authority to assign the
Lease, subject to Paragraph 5, and has not previously assigned or agreed to
assign the Lease.

c. No Amendments. Assignor represents and warrants that the Lease will not be
amended in any manner after the date of this Assignment.

d. Truth at Closing. All of Assignor's representations and warranties contained
in this Paragraph 4 or otherwise contained in this Assignment must be true as of
the Effective Date. This condition is an express condition to Assignee's
obligations under this Assignment.




ASSIGNMENT OF GROUND LEASE: Page 1 of 3

5. Lessor's Consent. Lessor's consent is required for the Assignment of the
Lease, as stated in Article 9 of the Lease. Lessor has consented to this
Assignment. Attached in Exhibit B is a true and complete copy of Lessor's
consent.

6. Assignor's Obligations.

a. Vacant Premises. Assignor agrees to deliver to Assignee actual possession of
the Premises described in the Lease on the Effective Date. The Premises will be
delivered in an "as is" condition.

b. Further Instruments. Assignor will execute and deliver to Assignee any
further instruments and do such further acts as are necessary to effectuate this
Assignment, within reasonable request.

c. Indemnification. Assignor will indemnify and hold Assignee harmless against
any claim or damage (including reasonable attorney fees) arising out of
Assignor's default in performing the terms of the Lease for the period prior to
the Effective Date.







[exhibit102002.gif] [exhibit102002.gif]








--------------------------------------------------------------------------------




[exhibit102004.gif] [exhibit102004.gif]

[exhibit102006.gif] [exhibit102006.gif]



